Title: To James Madison from John Elmslie, 3 February 1803
From: Elmslie, John
To: Madison, James


					
						Sir
						Cape Town Cape of Good Hope Feby: 3rd. 1803.
					
					I beg leave to enclose semiannual List of American vessels which have been reported at my Office since June to Decr. last inclusive.  I have only to add since mine of 10th. Jany. that the Cape is still in possession of the English.  The Dutch Troops are encamped a little way out of Cape Town.  No arrival later than the dispatch of which I gave you an account in mine of the above date either from the British or Batavian Governments, leaves this Colony in the same state of anxious suspence as when I last wrote.  I have the Honor to be very Respectfully Sir Your most Obt. humble Servt.
					
						John Elmslie Jr
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
